Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-7 objected to because of the following informalities:  
Per MPEP 608.01(m), the claims should be formatted with plural indentations to further segregate subcombinations or related steps.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the main structure” lacks sufficient antecedent basis in the claims.
Regarding claim 1, “a heat exchanger connecting the speed adjustable electric water pump with the ice container, a water absorption wet curtain of the evaporative cooler, and a small speed adjustable electric air blowing fan” renders the claim indefinite because it is unclear what “connecting” refers to in the context of the heat exchanger interacting with the other components. The second use of “connecting” in the claim refers to refrigeration components which are fluidically connected together, as is known for vapor compression systems. It is unclear if the first instance of “connecting” is referring to such a fluid connection, e.g. if the heat exchanger is somehow fluidically connected to the listed components in a circuit, or if some other connection type is referred to. For the purposes of examination, this instance of “connecting” will be interpreted as an interaction between components.
Regarding claim 1, “small speed” renders the claim indefinite because it is unclear what constitutes a “small” speed in the context of the claim.
Regarding claim 2, “the outlet of the speed adjustable blowing fan” lacks sufficient antecedent basis.
Regarding claim 2, “the speed adjustable blowing fan” lacks sufficient antecedent basis.
Regarding claim 2, “small speed adjustable electric exhaust fan” renders the claim indefinite because it is unclear what constitutes “small” speed in the context of the claim.
Regarding claim 2, “the rotating speed” lacks sufficient antecedent basis in the claim.
Regarding claim 2, “the above two types of air” lacks sufficient antecedent basis in the claims. Each instance of air should be referred to explicitly.
Regarding claim 3, “the electronic components built in the air conditioner” lacks sufficient antecedent basis in the claims.
Regarding claim 3, “its exhaust air volume” renders the claim indefinite because it is not clear what “its” refers to. 
Regarding claim 3, “and finally change the further cooled air flowing through the heat exchanger to be mixed with the air flow of the air passing through the heat exchanger” is unclear. It is not clear from the passage what the fan is accomplishing. Furthermore, “the air passing through the heat exchanger” lacks sufficient antecedent basis. For the purposes of examination, it is assumed that this passage refers to the mixing of bypass air and further-cooled air.
Regarding claim 4, “the rotation speed” lacks sufficient antecedent basis in the claims.
Regarding claim 4, “the built in electronic components” lacks sufficient antecedent basis in the claims.
Regarding claims 5-7, “the metal fins of the heat exchanger” lacks sufficient antecedent basis in the claims.
Regarding claims 5-7, “without wasting cooling energy” renders the claim indefinite because it is unclear what constitutes “wasting” cooling energy.
Regarding claims 5-7, “the water evaporated by the water evaporative cooler” lacks sufficient antecedent basis in the claims.
Claims 2-7 are indefinite by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN107883497A).
Regarding claim 1, Xie teaches an energy saving air conditioner, wherein
The main structure of the air conditioner comprises a conditioner housing (Figure 1: the entire apparatus has an outer surface which can be the housing);
A housing top cover (Figure 1: the top of the unit);
A thermal insulation box (Figure 1: 32);
A thermal insulation box cover (Figure 1: 33 covers a portion of 32);
A water feed port provided at the thermal insulation box cover (Figure 1: 36 feeds to 33);
And a water evaporative cooler (Figure 1: 21); wherein the air conditioner further comprises
An ice container installed in the thermal insulation box and designed to store ice cubes and ice water (Figure 1: 31);
A refrigeration element installed in the conditioner housing for energy exchange (Figure 1: 10);
A speed adjustable electric water pump provided in a housing of the water evaporative cooler (Figure 1: 36, 39d, or 23. Each is within 263. The speed is adjustable between at least on and off);
A heat exchanger connecting the speed adjustable electric water pump with the ice container (Figure 1: 34); 
A water absorption wet curtain of the evaporative cooler (Figure 1: 21); and
A small speed adjustable electric air blowing fan (Figure 1: 25); and 
The refrigeration element comprises a refrigeration compressor, a refrigeration condenser connected to the refrigeration compressor, a refrigerant evaporator installed in the refrigeration container and connected to the refrigerant condenser, and a heat-transfer metal sheet (Figure 1: 10 and 34. The system is a vapor compression system. The ‘zig-zag’ in Figure 1 on 34 can be considered the sheet).
To the extent that Applicant argues that Xie does not disclose a vapor compression system or a heat-transfer sheet, the Examiner takes Official Notice that it is old and well known in the art to connect a compressor to an evaporator via a vapor compression circuit in order to realize effective temperature control and to produce a cooling effect. Furthermore, the Examiner takes Official Notice that it is old and well known to utilize a metal sheet on an evaporator coil to enhance heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a vapor compression system and a metal sheet in order to efficiently produce a cooling effect and to efficiently transfer heat to the evaporator to produce the cooling effect.
Regarding claim 4, Xie as modified teaches all of the limitations of claim 1, wherein
The rotation speed of the speed adjustable electric water pump is adjustable by the built-in electronic components to change its water discharge, thus changing the exchanged heat of the heat exchanger to change the temperature of the air passing through the heat exchanger (Figure 1: 36. The speed is adjustable between at least on and off, which will effect the temperature of air flowing past this portion of the heat exchanger system).
Regarding claim 7, Xie as modified teaches all of the limitations of claim 4, wherein
When the heat exchanger cools the air, the moisture in the air decreases due to the decrease of the air temperature, the moisture exceeding the saturation humidity will condense into water droplets attached to the metal fins of the heat exchanger, and finally the accumulated water droplets fall and are guided to a water storage tank of the water evaporative cooler, reducing the water temperature in the tank without wasting cooling energy, and supplementing the water evaporated by the water evaporative cooler (Figure 1: 32. The physical processes described in the claim naturally occur when air is cooled, regardless of cooling process. 23 pumps condensate water to 21).

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN107883497A) in view of Goenka (US20130087316A1) in view of Parker (US5179524).
Regarding claim 2, Xie as modified teaches all of the limitations of claim 1, wherein
The water evaporative cooler initially cools the drawn air, a part of the air is then further cooled through the heat exchanger, the air being output to the space where the remaining part of the air is located together with the further cooled air1 
Xie as modified does not teach splitting the air flows and subsequently mixing them via a speed-adjustable fan.
However, Goenka discloses cooling air and then sending some air through further cooling and sending the other part of the air through a bypass duct (Figure 1, ¶33) and Parker discloses utilizing a variable speed fan for a bypass flow to alter the mixing ratio according to demand2 (Figure 3: fan 20, which has air which bypasses the HVAC unit, i.e. is not cooled by the HVAC unit).
Therefore, it would have been obvious to one of ordinary skill in the art to send half of the airstream to be further cooled and the other half of the airstream to bypass the cooler, wherein a second speed adjustable fan moves air through the bypass duct, and to mix the airflows before sending into the conditioned space, in order to accurately meet the demand of the conditioned space.
Regarding claim 3, Xie as modified teaches all of the limitations of claim 2, wherein
The rotation speed of the small speed adjustable electric exhaust fan is adjustable by the electronic components built in the air conditioner to change its exhaust air volume (see rejection of claim 2), and finally change the further cooled air flowing through the heat exchanger to be mixed with the air flow of the air bypassing the heat exchanger, because the temperature and water content of the two types of air are different, the temperature and water content of the mixed air produced will be determined by the flow ratio of the two types of air, and therefore, the rotation speed of the small speed adjustable electric exhaust fan is adjusted to change the temperature and humidity of the cool air output from the energy saving air conditioner (see rejection of claim 2. The water content and temperature of mixed air is necessarily determined by the mixing ratio, which per claim 2, is determined via the speed of the secondary exhaust fan. Therefore, this fan, when adjusted, determines the temperature and humidity of output air.) 
Regarding claim 5, Xie as modified teaches all of the limitations of claim 2, wherein
When the heat exchanger cools the air, the moisture in the air decreases due to the decrease of the air temperature, the moisture exceeding the saturation humidity will condense into water droplets attached to the metal fins of the heat exchanger, and finally the accumulated water droplets fall and are guided to a water storage tank of the water evaporative cooler, reducing the water temperature in the tank without wasting cooling energy, and supplementing the water evaporated by the water evaporative cooler (Figure 1: 32. The physical processes described in the claim naturally occur when air is cooled, regardless of cooling process. 23 pumps condensate water to 21).
Regarding claim 6, Xie as modified teaches all of the limitations of claim 3, wherein
When the heat exchanger cools the air, the moisture in the air decreases due to the decrease of the air temperature, the moisture exceeding the saturation humidity will condense into water droplets attached to the metal fins of the heat exchanger, and finally the accumulated water droplets fall and are guided to a water storage tank of the water evaporative cooler, reducing the water temperature in the tank without wasting cooling energy, and supplementing the water evaporated by the water evaporative cooler (Figure 1: 32. The physical processes described in the claim naturally occur when air is cooled, regardless of cooling process. 23 pumps condensate water to 21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “when the non-peak, the thermal storage air conditioner of the present invention 100 of compressor 10, water pump 36, the water tank 32 the water flows to the conveying groove 331 is along the first water pipe 35. the evaporator 34 in the cooling medium and water continuously flows through the conveying groove 331 for heat exchange, so that the conveying groove of the ice block 331 gradually increases, when the freezing probe 38 detects that ice in the conveying groove 331, feeds back the signal to the controller, controlling the water pump 36 by the controller stops working. further the rotary motor 37 drives the groove body 33 rotates 180 degrees, so that the groove body 33 of upper end part of the conveying groove 331 automatically fall to the ice storage container 31 toward the ice container 31 opening, the conveying groove 331 in ice, then rotating the motor 37 then drives the groove 33 reset, restart preparing ice to prepare. continuously circulating till the ice of the ice container 31 filled. and in the process, the controller open the circulating pump 23, the water tank 32 water under the action of the circulating pump 23 is conveyed to curtain 21 above the distributor 22. The distributor 22. the water flows through the curtain 21 and most absorbed by curtain 21, then opening the indoor machine fan 25 20 body 26 creating a pressure differential, the hot air chamber through the filter screen 27 and curtain 21 into wet cold air of low temperature, cold air and the evaporator 34 is cold-hot alternating condensation water is produced, and into the air slightly more drying by cold air, and finally the blower 25 the cooling air discharged from the air outlet 262, to reduce the room temperature.
        and when the electricity utilization peak, compressor 10 is closed, the water pump 36 and the work rotating motor 37, a rotating motor of the work 37 the groove body 33 the upper end part of the conveying groove 331 toward the opening of the ice storage container 31. the water pump 36 the water tank 32 the water in the first water pipe 35 flows directly into the ice storage container 31 in contact with plenty of ice to make ice continuously melt, thereby producing a large amount of cold air, then under the action of the fan 25 continuously conveying the cold air to the room, keep room good refrigerating effect, at the same time, the circulating pump 23 is opened, the hot air in the chamber through the curtain 21 for pre-cooling, then a mass of cold air generated in melting ice with the ice storage container 31 under the action of fan 25 mixed into cold air of lower temperature for secondary cooling, finally conveying into room, and further keeps in the low temperature chamber. for the flow in the water to the ice container 31, or generated by the ice melting water by reflux pump 39d and the return pipe 39c returns to the water tank 32.”
        
        2 “The method may also comprise the steps of (L) determining the temperature in the heating compartment of the fan-powered mixing box assembly; and (M) deactivating the heating output of the fan-powered mixing box assembly by the fan-box monitor if the heating compartment temperature exceeds predetermined setpoints established by the fan-box monitor. The method also comprises the steps of (N) determining the number of zones demanding heating; and (O) increasing the speed of the fan in the fan-powered mixing box assembly when the number of zones demanding heating exceeds a predetermined number as established by said fan-box monitor and may include the step of (P) activating the fan-powered mixing box assembly by the fan-box monitor in the ventilation mode when the number of zones demanding heating and cooling is less than a predetermined number as established by the fan-box monitor. Further aspects of the method include the steps of (Q) determining the outside air temperature outside the zones; and (R) deactivating the fan-powered mixing box assembly by the fan-box monitor when the outside air temperature is greater than a predetermined value as established by said fan-box monitor as well as the steps of (S) determining the air pressure in the main duct; and (T) operating the master damper means by the fan-box monitor to maintain air pressure within setpoints as established by the fan-box monitor.”